 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
       RICHARD JUNIEL,                           1:18-cv-01118-LJO-GSA-PC
11
                              Plaintiff,         ORDER ADOPTING FINDINGS AND
12                                               RECOMMENDATIONS
                   v.                            (ECF No. 13.)
13
       J. CLAUSEN, et al.,                       ORDER FOR THIS CASE TO PROCEED
14                                               AGAINST DEFENDANT J. CLAUSEN FOR USE
                              Defendants.        OF EXCESSIVE FORCE AND DEFENDANT A.
15                                               RANDOLPH FOR RETALIATION, AND
                                                 DISMISSING ALL OTHER CLAIMS FOR
16                                               FAILURE TO STATE A CLAIM
                                                 (ECF No. 1.)
17

18

19          Richard Juniel (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On July 22, 2019, the court entered findings and recommendations, recommending that
23   this action proceed only against defendant J. Clausen for use of excessive force and defendant A.
24   Randolph for retaliation, and that all other claims be dismissed from this action based on
25   Plaintiff=s failure to state a claim. (ECF No. 13.) Plaintiff was granted fourteen days in which to
26   file objections to the findings and recommendations. (Id.) The time for filing objections has
27   passed, and Plaintiff has not filed objections or any other response to the findings and
28   recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on July 22,
 6                  2019, are ADOPTED in full;
 7          2.      This action now proceeds with Plaintiff's original Complaint, filed on August 20,
 8                  2018, against defendant J. Clausen for use of excessive force in violation of the
 9                  Eighth Amendment and defendant A. Randolph for retaliation in violation of the
10                  First Amendment;
11          3.      All other claims are dismissed from this case for failure to state a claim upon
12                  which relief may be granted under § 1983;
13          4.      Plaintiff’s claims for tight handcuffs, unreasonable cell search under the Fourth
14                  Amendment, unreasonable strip search under the Fourth Amendment, due process
15                  concerning loss of personal property, and declaratory relief are dismissed from
16                  this case based on Plaintiff’s failure to state a claim under § 1983; and
17          5.      This case is referred back to the Magistrate Judge for further proceedings,
18                  including initiation of service of process.
19
     IT IS SO ORDERED.
20

21      Dated:     August 22, 2019                          /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26

27

28


                                                      2
